




Securities and Exchange Commission
Washington, D.C. 20549




  








1 July 2015










Commissioners:


We have read the statements made by Pangaea Logistics Solutions Ltd. (copy
attached), which we understand will be filed with the Securities and Exchange
Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of
Pangaea Logistics Solutions Ltd. dated June 3, 2015.


We agree with the statements concerning our Firm in such Form 8-K.    


Very truly yours,


/s/ PricewaterhouseCoopers




PricewaterhouseCoopers
Statsautoriseret Revisionspartnerselskab




































PricewaterhouseCoopers Statsautoriseret Revisionspartnerselskab, CVR No 33 77 12
31
Strandvejen 44, DK-2900 Hellerup
T: +45 3945 3945, F: +45 3945 3987, www.pwc.dk




